                                            UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF MISSISSIPPI
                                                 SOUTHERN DIVISION

JASON COOKSEY, HEIDI COOKSEY AND
SARAH COOKSEY, SYDNEY COOKSEY AND
SADIE COOKSEY, MINORS, BY AND
THROUGH THEIR NATURAL GUARDIANS,
JASON AND HEIDI COOKSEY                                                                                                    PLAINTIFFS

V.                                                                                                      CAUSE NO. 1:18-cv49-LG-RHW

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
HUNT MH PROPERTY MANAGEMENT LLC,
UNKNOWN JOHN AND JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                                                                              DEFENDANTS

     PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT – PUNITIVE
      DAMAGES APPROPRIATE REMEDY UNDER SERVICEMEMBER’S CIVIL
                           RELIEF ACT (SCRA)

              COME NOW Plaintiffs, by and through their counsel of record, Rushing & Guice,

 P.L.L.C., and file this Motion for Partial Summary Judgment – Punitive Damages Appropriate

 Remedy Under Servicemember’s Civil Relief Act (SCRA), and would show this honorable

 Court as follows.

1. The SCRA, enacted in 2003 and amended several times since then, revised and expanded the

Soldiers’ and Sailors’ Civil Relief Act of 1940 (SSCRA), a law designed to ease financial

burdens on servicemembers during periods of military service. See 50 U.S.C. §§ 3901-4043.

The SCRA is a federal law that provides protections for military members as they enter active

duty. It covers issues such as rental agreements, security deposits, prepaid rent, evictions,

installment contracts, credit card interest rates, mortgage interest rates, mortgage foreclosures,



                                                                                                                                    1
W:\!MOLD-MM ONLY\Dispositive Motions\SCRA\Punitive Damages\P\Ind. Pleadings\Motion SCRA Punitive Damages - Cooksey.docx
civil judicial proceedings, automobile leases, life insurance, health insurance and income tax

payments.

2. The location of the SCRA within the United States Code changed in late 2015. Previously

found at (codified and cited as) 50 U.S.C. App. §§ 501-597b, there was an editorial

reclassification of the SCRA by the Office of the Law Revision Counsel of the United States

House of Representatives that became effective on December 1, 2015. The SCRA is now found

at (codified as) 50 U.S.C. §§ 3901-4043.

 3.         50 U.S.C. §4042 speaks to a private right of action and the recovery of monetary

 damages:

 (a) In general. Any person aggrieved by a violation of this Act [50 U.S.C. App. §§501 et seq.]

 may in a civil action –

              (1) obtain any appropriate equitable or declaratory relief with respect to the violation;

              and

              (2) recover all other appropriate relief, including monetary damages.

      4. 50 U.S.C. §4043 speaks to preservation of remedies:

              Nothing in Section 801 or 802 [50 U.S.C. App. §§597 or 597a] shall be construed to

            preclude or limit any remedy otherwise available under other law, including

            consequential and punitive damages.

 5.         Plaintiffs allege a violation of § 3951 of the SCRA which provides that except by court

 order, a landlord (or another person with paramount title) may not—

              (A) evict a servicemember, or the dependents of a servicemember, during a period of

 military service of the servicemember, from premises—

                                                                                                                          2
W:\!MOLD-MM ONLY\Dispositive Motions\SCRA\Punitive Damages\P\Ind. Pleadings\Motion SCRA Punitive Damages - Cooksey.docx
              (i) that are occupied or intended to be occupied primarily as a residence; and

              (ii) for which the monthly rent does not exceed $2,400, as adjusted under paragraph (2)

 for years after 2003; or

              (B) subject such premises to a distress during the period of military service.

 6.         The SCRA provides for the recovery of punitive damage awards in appropriate cases.

              WHEREFORE, PREMISES CONSIDERED, Plaintiffs request this Court grant

 Plaintiffs’ Motion for Partial Summary Judgment and find the punitive damages are

 recoverable under the SCRA.

              Respectfully submitted this the 10th day of May, 2019.

                                                                                         RUSHING & GUICE, P.L.L.C.
                                                                                         Attorneys for Plaintiffs


                                                                            BY:          /s/ Maria Martinez
                                                                                         MARIA MARTINEZ MSBN 9951
                                                                                         WILLIAM LEE GUICE III MSBN 5059
                                                                                         R. SCOTT WELLS MSBN 9456
                                                                                         P.O. BOX 1925
                                                                                         BILOXI MS 39533-1925
                                                                                         Voice: 228-374-2313 Fax: 228-875-5987
                                                                                         mmartinez@rushingguice.com
                                                                                         bguice@rushingguice.com
                                                                                         swells@rushingguice.com




                                                                                                                                 3
W:\!MOLD-MM ONLY\Dispositive Motions\SCRA\Punitive Damages\P\Ind. Pleadings\Motion SCRA Punitive Damages - Cooksey.docx
                                                      CERTIFICATE OF SERVICE

              I hereby certify that on the 10th day of May, 2019, I electronically filed the foregoing

 with the Clerk of the Court using the CM/ECF filing system which sent notification of such

 filing to all counsel of record.

              SO CERTIFIED this the 10th day of May, 2019.


                                                                                           /s/ Maria Martinez
                                                                                            MARIA MARTINEZ




                                                                                                                          4
W:\!MOLD-MM ONLY\Dispositive Motions\SCRA\Punitive Damages\P\Ind. Pleadings\Motion SCRA Punitive Damages - Cooksey.docx
